Case 0:18-cv-61984-RKA Document 148 Entered on FLSD Docket 10/07/2019 Page 1 of 6



                        IN THE UNITED STATES DISTRICT COURT
                       FOR THE SOUTHERN DISTRICT OF FLORIDA
                             CASE NO. 0:18-CV-61984-ALTMAN/Hunt


   POLLY BASSETT,

          Plaintiff,

   v.

   WAL-MART STORES EAST, L.P.,

          Defendant.


                                 PLAINTIFF POLLY BASSETT’S
                                FIRST AMENDED EXHIBIT LIST

   PRESIDING JUDGE:                                                       Plaintiff’s
   Hon. Roy K. Altman                                                     Attorney:
                                                                          Matthew Sean
                                                                          Tucker, Esq.

   PLF.   DEF.   DATE      OBJECTIONS   MARKED   ADMITTED   DESCRIPTION OF EXHIBITS               WITNESS
   NO.    NO.    OFFERED
                                                            Medical Records from Margate
   P1                                                       Chiropractic Clinic
                                                            Medical Records from Precision
   P2                                                       Daignostic, Inc.
                                                            Medical Records from Andrew S.
   P3                                                       Ellowitz, M.D., P.A.
                                                            Medical Records from Northwest
   P4                                                       Medical Center
                                                            Medical Records from Personal Ortho
   P5                                                       Care
                                                            Medical Records from Outpatient
   P6                                                       Surgical Services
   P7                                                       Medical Records from Urgent Med
                                                            Medical Records from Canyon
   P8                                                       Medical Billing, LLC
                                                            Medical Records from Anesthesia
   P9                                                       Associates of Broward County PA
                                                            Medical Records from North Broward
   P10                                                      Radioligst, P.A.
                                                            Records from Coral Springs Fire
   P11                                                      Department
                                                            Medical Records from Coconut Creek
   P12                                                      Emergency Physicians
                                                            Medical Records from Radiology
   P13                                                      Physician Solution
   P14                                                      Medical Records from Urgent Med
                                                            Medical Records from Outpatient
   P15                                                      Surgical Services



                                             Page 1 of 6
Case 0:18-cv-61984-RKA Document 148 Entered on FLSD Docket 10/07/2019 Page 2 of 6



                                                  Medical Records from Quest
   P16                                            Diagnostics
                                                  Medical Records from Broward
   P17                                            Sheriff’s Office Fire Rescue
   P18                                            Medical Bills from Broward Health
                                                  Medical Bills from Precision
   P19                                            Daignostic, Inc.
                                                  Medical Bills from Andrew S.
   P20                                            Ellowitz, M.D., P.A.
                                                  Medical Bills from Northwest
   P21                                            Medical Center
                                                  Medical Bills from Personal Ortho
   P22                                            Care
                                                  Medical Bills from Outpatient
   P23                                            Surgical Services
   P24                                            Medical Bills from Urgent Med
                                                  Medical Bills from Canyon Medical
   P25                                            Billing, LLC
                                                  Medical Bills from Anesthesia
   P26                                            Associates of Broward County PA
                                                  Medical Bills from North Broward
   P27                                            Radioligst, P.A.
                                                  Bills from Coral Springs Fire
   P28                                            Department
                                                  Medical Bills from Coconut Creek
   P29                                            Emergency Physicians
                                                  Medical Bills from Radiology
   P30                                            Physician Solution
   P31                                            Medical Bills from Urgent Med
                                                  Medical Bills from Outpatient
   P32                                            Surgical Services
   P33                                            Medical Bills from Quest Diagnostics
                                                  Medical Bills from Broward Sheriff’s
   P34                                            Office Fire Rescue
                                                  Medical Bills from Broward Health
   P35                                            Coral Springs
                                                  Medical     Bills   from   Margate
   P36                                            Chiropractic Clinic
   P37                                            Medical Bill Summary

   P38                                            Income Tax Returns
                                                  Still Photographs taken from the Store
   P39                                            Surveillance Video (CCTV Video)
                                                  Store Surveillance Video (CCTV
   P40                                            Video) (produced by Defendant)
   P41                                            Summary of Medical Bills
                                                  Store Floor Map (produced            by
   P42                                            Defendant WM 006)
   P43                                            Mortality Tables
                                                  All depositions taken in this case with
   P44                                            their exhibits, errata sheets, and video
                                                  Customer Incident Report (produced
   P45                                            by Defendant WM 007)
                                                  Polices and Procedures (produced by
   P46                                            Defendant WM 008-WM 060)
                                                  Video 1 (produced by Defendant on or
   P47                                            about 12/11/2018)
                                                  Video 2 (produced by Defendant on or
   P48                                            about 12/11/2018)
                                                  Video 3 (produced by Defendant on or
   P49                                            about 12/11/2018)
                                                  Video 4 (produced by Defendant on or
   P50                                            about 12/11/2018)
                                                  Video 5 (produced by Defendant on or
   P51                                            about 12/11/2018)


                                    Page 2 of 6
Case 0:18-cv-61984-RKA Document 148 Entered on FLSD Docket 10/07/2019 Page 3 of 6



                                                  Video 6 (produced by Defendant on or
   P52                                            about 12/11/2018)
                                                  1099s
                                                  (BASSETT000445-BASSETT000451
                                                  and BASSETT000522-
   P53                                            BASSETT000523) Compilation
                                                  1099s (BASSETT000446) with
   P54                                            certificate of authenticity
                                                  1099s (BASSETT000447) with
   P55                                            certificate of authenticity
                                                  1099s (BASSETT000448) with
   P56                                            certificate of authenticity
                                                  1099s (BASSETT000449) with
   P57                                            certificate of authenticity
                                                  1099s (BASSETT000450) with
   P58                                            certificate of authenticity
                                                  1099s (BASSETT000451) with
   P59                                            certificate of authenticity
                                                  1099s (BASSETT000522) with
   P60                                            certificate of authenticity
                                                  1099s (BASSETT000523) with
   P61                                            certificate of authenticity
                                                  Certificate of Authenticity from
                                                  Margate Chiropractic Clinic with
   P62                                            associated records
                                                  Certificate of Authenticity from
                                                  Precision Daignostic, Inc. with
   P63                                            associated records
                                                  Certificate of Authenticity from
                                                  Andrew S. Ellowitz, M.D., P.A. with
   P64                                            associated records
                                                  Certificate of Authenticity from
                                                  Northwest Medical Center with
   P65                                            associated records
                                                  Certificate of Authenticity from
                                                  Personal Ortho Care with associated
   P66                                            records
                                                  Certificate of Authenticity from
                                                  Outpatient Surgical Services with
   P67                                            associated records
                                                  Certificate of Authenticity from
   P68                                            Urgent Med with associated records
                                                  Certificate of Authenticity from
                                                  Canyon Medical Billing, LLC with
   P69                                            associated records
                                                  Certificate of Authenticity from
                                                  Anesthesia Associates of Broward
   P70                                            County PA with associated records
                                                  Certificate of Authenticity from North
                                                  Broward Radioligst, P.A. with
   P71                                            associated records
                                                  Certificate of Authenticity from Coral
                                                  Springs Fire Department with
   P72                                            associated records
                                                  Certificate of Authenticity from
                                                  Coconut Creek Emergency Physicians
   P73                                            with associated records
                                                  Certificate of Authenticity from
                                                  Radiology Physician Solution with
   P74                                            associated records
                                                  Certificate of Authenticity from
   P75                                            Urgent Med with associated records
                                                  Certificate of Authenticity from
                                                  Outpatient Surgical Services with
   P76                                            associated records
                                                  Certificate of Authenticity from Quest
   P77                                            Diagnostics with associated records




                                    Page 3 of 6
Case 0:18-cv-61984-RKA Document 148 Entered on FLSD Docket 10/07/2019 Page 4 of 6



                                                  Certificate of Authenticity from
                                                  Broward Sheriff’s Office Fire Rescue
   P78                                            with associated records
                                                  Certificate of Authenticity from
                                                  Broward Health with associated
   P79                                            records
   P80                                            Deposition of Dr. Wayne Frazer
                                                  Deposition of Dr. Christopher
   P81                                            D’Angelo
   P82                                            Deposition of Dr. Michael A. Kelly

   P83                                            Video Deposition of Albert Scarlette
                                                  Video Deposition of Kenneth
   P84                                            Williams
   P85                                            Video Deposition of Virgil Dixon
                                                  Video     Deposition    of   Gracie
   P86                                            Maldanado
                                                  Video Deposition of Rule 30(b)(6)
                                                  Corporate Representative through
   P87                                            Marie Ladeira
   P88                                            Medical records of Dr. Wayne Frazer
                                                  Medical records of Dr. Christopher
   P89                                            D’Angelo
                                                  Medical records of Dr. Michael A.
   P90                                            Kelly
   P91                                            Medical records of Dr. Jon Guben
                                                  Deposition of Dr. Christopher
   P92                                            D’Angelo
   P93                                            Deposition of Dr. Wayne Frazer

   P94                                            Deposition of Dr. Michael A. Kelly

   P95                                            Deposition of Dr. Jon Guben

   P96                                            Dr. Ellowitz’s expert report
                                                  Defendant’ Wal-Mart Stores East,
                                                  LOP’s Answer to Plaintiff Polly
                                                  Bassett’s Interrogatories, undated but
                                                  believed to be served on October 26,
   P97                                            2018
                                                  Defendant, Wal-Mart Stores East,
                                                  LP.’s Response to Polly Bassett
                                                  Request to Produce dated October 26,
   P98                                            2018 with document production.
                                                  Plaintiff’s Initial Disclosures dated
   P99                                            September 26, 2018
                                                  Defendant, Wal-Mart Stores East,
                                                  LP.’s Amended Responses to Polly
                                                  Bassett Request to Produce with
                                                  document         production,     dated
   P100                                           December 11, 2018
                                                  Defendant, Wal-Mart Stores East,
                                                  LP.’s Responses to Polly Bassett First
                                                  Request for Admission dated
   P101                                           December 14, 2018
                                                  Defendant, Wal-Mart Stores East,
                                                  LP.’s Responses to Polly Bassett
                                                  Second Request for Admission dated
   P102                                           December 14, 2018
                                                  Defendant, Wal-Mart Stores East,
                                                  LP.’s Amended Responses to Polly
                                                  Bassett First Request for Admission
   P103                                           dated January 2, 2018
                                                  Defendant Wal-Mart Stores East, LP’s
                                                  Amended Answers to Polly Bassett’s
   P104                                           Interrogatories dated February
                                                  Defendant, Wal-Mart Stores East,
   P105                                           L.P.’s Answers to Plaintiff’s Third


                                    Page 4 of 6
Case 0:18-cv-61984-RKA Document 148 Entered on FLSD Docket 10/07/2019 Page 5 of 6



                                                         Request for Admissions, dated
                                                         February 13, 2019.
                                                         Wal-Mart Stores East, LP’s Second
                                                         Amended Rule 26 Disclosures, dated
   P106                                                  February 14, 2019
                                                         Defendant Wal-Mart Stores East, LP’s
                                                         Expert Witness Disclosures, dated
   P107                                                  March 12, 2019
                                                         Plaintiff’s   Rule     26    (a)(2)(C)
   P108                                                  Disclosure
                                                         Plaintiff’s   Rule     26    (a)(2)(B)
   P109                                                  Disclosure dated May 29, 2019
                                                         Exhibits attached to depositions and
   P110                                                  not objected to by POLLY BASSETT
                                                         Deposition of Marie Ladeira taken
                                                         January 30, 2019 and with any
                                                         applicable exhibits not objected to by
   P111                                                  POLLY BASSETT
                                                         Deposition of Kenneth Williams taken
   P112                                                  February 7, 2019
                                                         Deposition of Albert Scarlette taken
   P113                                                  February 7, 2019
                                                         Deposition of Gracie Maldanado
   P114                                                  taken February 14, 2019
                                                         Deposition of Myriam Limage taken
   P115                                                  February 22, 2019
                                                         Deposition of Virgil Dixon taken
   P116                                                  February 26, 2019
   P117                                                  Demonstrative Aids
                                                         Defendant, Wal-Mart Stores East,
                                                         LP’s Amended Responses to Polly
   P118                                                  Bassett First Request for Admissions
   P119                                                  Broward Health medical records

   P120                                                  Payment to Fire Rescue

   P121                                                  Preservation Letter
                                                         List of Witnesses by Defendant’s
   P122                                                  Counsel
                                                         Any and all of Defendant’s Exhibits
   P123                                                  not objected to by POLLY BASSETT


          The Plaintiff, POLLY BASSETT reserves the right to supplement and/or amend this

  Witness List before trial and as information becomes known.

                                                    Respectfully submitted,
  Dated: October 7, 2019
                                                    By: s/Matthew Sean Tucker
                                                    Matthew Sean Tucker
                                                    Florida Bar No. 90047
                                                    Tucker Law®
                                                    200 SE 6TH Street, Suite 405
                                                    Fort Lauderdale, FL 33301
                                                    Telephone: (954) 204-0444
                                                    Facsimile: (954) 358-4946
                                                    Matt@TuckerUp.com
                                                    Attorney for Plaintiff(s)

                                           Page 5 of 6
Case 0:18-cv-61984-RKA Document 148 Entered on FLSD Docket 10/07/2019 Page 6 of 6



                                  CERTIFICATE OF SERVICE

         I HEREBY CERTIFY that on October 7, 2019, I electronically filed the foregoing

  document with the Clerk of the Court using CM/ECF and that service was perfected on all counsel

  of record and interested parties through this system.

                                                          By: s/Matthew Sean Tucker

  Service List:
  Annalisa Gutierrez, Esq.
  Gilda M. Chavez, Esq.
  Jerry D. Hamilton, Esq.
  Hamilton, Miller & Birthisel, LLP
  150 Southeast Second Avenue, Suite 1200
  Miami, FL 33131
  agutierrez@hamiltonmillerlaw.com
  gchavez@hamiltonmillerlaw.com
  jhamilton@hamiltonmillerlaw.com




                                             Page 6 of 6
